In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo
                             ________________________

                                 No. 07-20-00244-CV
                             ________________________

                      IN RE LOWELL SCOTT GILBREATH, RELATOR



                                    Original Proceeding
                  Arising From Proceedings Before the 110th District Court
                                    Floyd County, Texas
               Trial Court No. 11,078; Honorable William P. Smith, Presiding


                                     February 8, 2021

                            MEMORANDUM OPINION
                        Before PIRTLE, PARKER, and DOSS, JJ.


      By this original proceeding, Relator, Lowell Scott Gilbreath, has filed a Petition for

Writ of Mandamus seeking to compel the Honorable William P. Smith to vacate an Order

of Sanctions rendered in a dispute with the Real Party in Interest, Brian Pemberton, over

farming rights pertaining to certain real property located in Floyd County, Texas. The

order bars Gilbreath from presenting any evidence supporting his claim of a common law

marriage or other special relationship with Debra Moses, deceased, and it requires him

to pay Pemberton $19,949.75 in attorney’s fees. Gilbreath presents five issues in support
of his argument that the Order of Sanctions should be vacated. By his first issue, he

asserts the trial court abused its discretion in finding that he violated section 36.05(a) of

the Texas Penal Code (tampering with a witness) because it is based on a misapplication

of Texas law. By a two-part second issue, Gilbreath asserts the punishment is not just

because (a) there is no direct relationship between the offensive conduct at issue and the

punishment assessed and (b) the alleged misconduct did not justify a presumption that

his claims lack merit. By his remaining three issues, he contends (3) this court should

additionally vacate the order because it failed to consider lesser available sanctions, (4)

the attorney’s fees award should be vacated because the trial court did not follow current

Texas law concerning proof of reasonable and necessary fees, and (5) he is entitled to

mandamus relief because the order of sanctions is unjustly excessive and constitutes a

clear abuse of discretion. For the reasons expressed herein, we conditionally grant a writ

of mandamus.


       BACKGROUND

       According to the mandamus record before us, Gilbreath gave Debra Moses refuge

from an abusive marriage in 2010. Pemberton is Moses’s son. Moses divorced her

husband in 2012. Gilbreath asserts he and Moses later became romantically involved,

were engaged in 2013, and exchanged vows informally in December 2014. In 2016, he

provided financial resources to assist Moses in litigation to acquire real property from a

trust of which she was a named beneficiary. Thereafter, they entered into a general

farming partnership and the real property Moses recovered in that litigation, the same real

property involved in this litigation, became “the lifeblood” of their future. Gilbreath and




                                             2
Moses farmed the land and Gilbreath alleges Moses promised him that he could farm the

land for the remainder of his life.


       However, unbeknownst to Gilbreath, in April 2017, Moses deeded the property to

Pemberton, who is not a farmer, reserving to herself only a life estate. Two years later

she died on May 19, 2019. Gilbreath asserts he discovered the conveyance during the

probate of her estate and that he and Pemberton entered into an agreement by which

Gilbreath would continue to farm the property in 2019, and then have a right of first refusal

to purchase the land. Relying on that agreement, in July 2019, Gilbreath prepared the

property and planted wheat and later, cotton, and rye. His understanding was that

Pemberton had also agreed to allow him to farm the land in 2020. On September 19,

2019, Pemberton sent Gilbreath written notice that he was revoking their prior agreement

regarding farming the land for the 2020 crop year. Despite the written notice terminating

the prior agreement, Gilbreath continued his farming operations.          In the meantime,

Pemberton negotiated a farming contract with a third party for the 2020 crop season and

obtained a no-trespass order against Gilbreath in December 2019.


       On February 19, 2020, Gilbreath filed suit alleging claims of unjust enrichment,

quantum meruit, promissory estoppel, beneficiary of fraud, and conversion. Critical to

some (but not all) of his claims was the nature of his relationship with Moses—whether

they were married or had a special relationship. In response, Pemberton alleged that

Gilbreath was his mother’s “live-in boyfriend” and that his agreement to farm the land was

as a tenant at sufferance pursuant to an unwritten year-to-year lease agreement. He

further alleged that Gilbreath misrepresented the relationship with his mother and had

made false representations regarding his interest in the property.

                                             3
      Relevant to the dispute in this mandamus proceeding is a lengthy telephone

conversation between Gilbreath and Sherry Regnier that occurred on September 15,

2019. Regnier was Moses’s sister-in-law and Pemberton’s aunt. She lives in Boerne,

Texas, and she knew Moses for more than forty years. Regnier initiated the call in

question to Gilbreath under the guise of retrieving some of Moses’s Christmas ornaments

and she recorded the call without Gilbreath’s knowledge. They conversed generally

about Moses and her family and the farming negotiations with Pemberton. Some of the

allegedly threatening statements made during the conversation began with Gilbreath

stating, “do me a favor.” Pemberton maintains that Gilbreath pressured Regnier into

withholding testimony or saying, “I don’t recall” if called as a witness and questioned on

whether he and Moses had a common law marriage or a special relationship. Regnier

told Gilbreath that if he and Moses had been engaged or had a common law marriage,

Moses would have told her about it. Gilbreath discouraged her from testifying and stated,

“[p]lease don’t, because I – you know [Gilbreath’s lawyer], and you know how ruthless he

is.” According to Pemberton, Regnier interpreted Gilbreath’s comments as a threat to her

and her children because the lawyer would “[rip] you-all to pieces up there on that stand”

and “they are going to chew you up . . . .” However, after the alleged threats were made,

Regnier continued speaking with Gilbreath for a long period of time about Moses, her

family, money issues, and the pending suit. Over two and one-half hours later, the call

concluded with Regnier saying, “[a]ll right, Hon. Bye.”


      After becoming aware of the conversation between Gilbreath and Regnier,

Pemberton filed a Motion for Sanctions alleging that Gilbreath unlawfully tampered with

a material fact witness. As authority for his motion, he relied on Rule 215.3 of the Texas


                                            4
Rules of Civil Procedure 1 and section 36.05 of the Texas Penal Code. 2 He described

Gilbreath’s conduct as “egregious” and prayed for death penalty sanctions—striking his

pleadings, dismissing his claims with prejudice, rendering a default judgment against him,

and awarding attorney’s fees and costs.


        Gilbreath responded that he did not coerce Regnier and that Pemberton’s reliance

on section 36.05(a) of the Penal Code was misplaced.                        He asserted that witness

tampering under section 36.05(e-3) required an act of violence as defined in section

71.004 of the Family Code. He also contested the request for death penalty sanctions as

being excessive.


        Following a hearing on the Motion for Sanctions, the trial court issued a letter ruling

reciting the following: “Motion for Sanctions is Granted. Gilbreath cannot present any

evidence of a marriage to Debra Moses, common law or other.” As requested by the trial

court, Pemberton’s counsel drafted a proposed order which was objected to by Gilbreath.


        On August 18, 2020, the trial court issued its formal Order of Sanctions. Among

the findings, the order recites that Gilbreath “committed the offense of witness tampering



        1 Rule 215.3 is entitled “Abuse of Discovery Process in Seeking, Making, or Resisting Discovery.”
TEX. R. CIV. P. 215.3.

        2 Section 36.05(a) of the Penal Code makes it an offense if, with intent to influence a witness, a

person confers, or agrees to confer any benefit on a witness or prospective witness in an official proceeding,
or he coerces a witness or a prospective witness in an official proceeding to:

        (1)   to testify falsely;
        (2)   to withhold any testimony, information, document, or thing;
        (3)   to elude legal process summoning him to testify or supply evidence;
        (4)   to absent himself from an official proceeding to which he has been legally summoned; or
        (5)   to abstain from, discontinue, or delay the prosecution of another.

TEX. PENAL CODE ANN. § 36.05(a) (West 2016). Tampering with a witness is a third degree felony. Id. at §
36.05(d).

                                                      5
under Texas Penal Code § 36.05 by coercing witness Sherri [sic] Regnier in an official

proceeding . . . .” The order also recites that it was issued by the trial court “under its

inherent authority to impose sanctions for abuse of the judicial process.”          Another

provision in the order recites that Rule 215 of the Texas Rules of Civil Procedure

authorizes “[s]anctions that terminate or inhibit the presentation of the merits of a party’s

claims for decision.” The order continues that Gilbreath is barred “from presenting any

evidence of a common law marriage or other special relationship with Debra Moses,

deceased.” The trial court also found that Gilbreath’s conduct “is an egregious example

of the worst kind of abuse of the judicial system . . . .”   According to the order, lesser

sanctions were considered and rejected by the trial court.         However, no details or

explanation of any lesser sanctions are included in the order. The order concludes that

Pemberton is “awarded reasonable and necessary attorney’s fees in the amount of

$19,949.75, which shall be paid by [Gilbreath] . . . within 30 days” from August 19, 2020,

i.e., September 18, 2020.


       On September 17, 2020, this court issued an order granting Relator’s request for

emergency relief from the September 18 deadline. See In re Gilbreath, No. 07-20-00244-

CV, 2020 Tex. App. LEXIS 7698, at *6 (Tex. App.—Amarillo Sept. 17, 2020, order). By

that order, this court requested that Pemberton file a response to Gilbreath’s petition for

writ of mandamus and address the following issues: (1) the authority of the trial court to

grant Rule 215 sanctions for discovery abuse arising from an alleged act of tampering

with a witness (emphasis in original), (2) the appropriateness of death penalty sanctions

where no court-ordered discovery has been violated, and (3) what, if any, lesser sanctions

were considered by the court. On October 2, 2020, Pemberton filed his response,


                                             6
ignoring this court’s actual inquiry and rephrasing the question as two issues: (1) whether

the trial court abused its discretion when it ordered the exclusion of evidence as a sanction

and (2) whether the trial court abused its discretion when it ordered Gilbreath to pay

Pemberton’s attorney’s fees? Having received Gilbreath’s petition and Pemberton’s

response, we now address the merits of the Petition for Writ of Mandamus.


       STANDARD OF REVIEW—MANDAMUS

       Mandamus is both an extraordinary remedy and a discretionary one. In re Garza,

544 S.W.3d 836, 840 (Tex. 2018) (orig. proceeding). For mandamus to issue, a relator

must show that (1) the trial court abused its discretion and (2) no adequate appellate

remedy exists to cure the error. In re N. Cypress Med. Ctr. Operating Co., 559 S.W.3d

128, 130 (Tex. 2018) (orig. proceeding); In re H.E.B. Grocery Co., L.P., 492 S.W.3d 300,

302 (Tex. 2016) (orig. proceeding) (per curiam). When seeking mandamus relief, a

relator bears the burden of proving these two requirements. Walker v. Packer, 827

S.W.2d 833, 840 (Tex. 1992) (orig. proceeding).


       To establish an abuse of discretion, a relator must demonstrate the trial court acted

unreasonably, arbitrarily, or without reference to any guiding rules or principles or

supporting evidence. See In re Garza, 544 S.W.3d at 840; Downer v. Aquamarine

Operators, Inc., 701 S.W.2d 238, 241-42 (Tex. 1985). To establish no adequate remedy

by appeal, a relator must show there is no adequate remedy at law to address the alleged

harm and that the act requested is a ministerial act, not involving a discretionary or judicial

decision. State ex rel. Young v. Sixth Judicial Dist. Court of Appeals, 236 S.W.3d 207,

210 (Tex. Crim. App. 2007) (orig. proceeding).         We determine the adequacy of an

appellate remedy by balancing the benefits of mandamus review against the detriments

                                              7
of allowing a case to proceed to an appealable order. In re Essex Ins. Co., 450 S.W.3d

524, 528 (Tex. 2014) (orig. proceeding). Furthermore, where a petition seeks to compel

the performance of a ministerial act, a relator must also show (1) a legal duty to perform;

(2) a demand for performance; and (3) a refusal to act. Stoner v. Massey, 586 S.W.2d

843, 846 (Tex. 1979). Here, Gilbreath requests this court to vacate the Order of Sanctions

entered and order the entry of a new order denying Pemberton’s motion for sanctions.


       APPLICABLE LAW

       We review a trial court’s sanctions order for abuse of discretion. Brewer v. Lennox

Hearth Prods., LLC, 601 S.W.3d 704, 717 (Tex. 2020) (citing Cire v. Cummings, 134

S.W.3d 835, 838-39 (Tex. 2004)). A trial court abuses its discretion if it acts without

reference to any guiding rules and principles. Cire, 134 S.W.3d at 839. We review

conflicting evidence favorably to the trial court’s decision; however, we are not bound by

the trial court’s findings or conclusions and must, instead, review the entire record

independently to determine whether the trial court abused its discretion. Brewer, 601

S.W.3d at 717.


       When a sanctions order refers to a specific statute or rule, either by citing the

statute or rule, tracking its language, or both, an appellate court is confined to determining

whether the sanctions are appropriate under that particular statute or rule. See Metzger

v. Sebek, 892 S.W.2d 20, 51 (Tex. App.—Houston [1st Dist.] 1994, writ denied). Here,

the trial court’s order recites that sanctions were authorized under section 36.05 of the

Texas Penal Code, Rule 215 of the Texas Rules of Civil Procedure, and under the trial

court’s inherent power. Accordingly, we will review each theory to determine whether the

trial court’s imposition of sanctions was justified under any of those theories.

                                              8
       SECTION 36.05 OF THE TEXAS PENAL CODE

       By his first issue, Gilbreath contends the trial court abused its discretion in finding

that he violated section 36.05(a) of the Texas Penal Code (tampering with a witness)

because it is based on a misapplication of Texas law. Section 36.05(a) criminalizes

conduct intended to influence a witness if a person . . . coerces a witness or a prospective

witness in an official proceeding through various methods. 3 TEX. PENAL CODE ANN. §

36.05(a). (Emphasis added). Paragraph (e-3) of section 36.05 references coercion of a

witness by an actor who commits an act of family violence as defined by section 71.004

of the Texas Family Code. See TEX. FAM. CODE ANN. § 71.004 (West 2019). That statute

defines “family violence” as an act intended to result in physical harm, bodily injury,

assault, or sexual assault or a threat that places the family member in fear of imminent

physical harm, bodily injury, assault, or sexual assault. Id. at (1). Gilbreath maintains

there is no evidence of any act or threat of the proscribed conduct. Thus, he reasons the

trial court abused its discretion in finding that he engaged in the criminal offense of witness

tampering.


       Pemberton responds that Gilbreath’s argument improperly focuses on the acts or

threats prohibited by section 71.004 of the Family Code “as the only grounds for discovery

abuse.” Pemberton suggests that while use of “discovery sanctions in a civil case does

not directly equate to a criminal charge or conviction,” section 36.05(a) is “helpful

guidance and instruction on the elements of witness tampering.”




       3   See infra n.2.

                                              9
       We disagree with both parties’ interpretations. This court has not found, nor have

we been cited to, a single civil case in which sanctions were imposed against a party on

a finding of tampering with a witness based on a violation of section 36.05(a) of the Penal

Code. We conclude that section 36.05(a) was erroneously applied in this sanctions order

because it is a criminal statute, intended to punish an actor for the proscribed conduct,

when that conduct is established beyond a reasonable doubt. See Jackson v. Virginia,

443 U.S. 307, 319, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979); Dobbs v. State, 434 S.W.3d

166, 170 (Tex. Crim. App. 2014) (citing Jackson, 443 U.S. at 318-19)). In its order, the

trial court found that “Gilbreath committed the offense of witness tampering.” Yet, there

was no charging instrument or proceeding at which sufficient evidence was presented to

support the trial court’s finding that Gilbreath’s conversation with Regnier constituted the

criminal offense of tampering with a witness.


       To support his claim of witness tampering, Pemberton refers this court to “multiple

statements . . . intended to coerce [Regnier] into either refusing to testify or actually

committing perjury if subpoenaed . . . .” While this court does not condone Gilbreath’s

choice of words, the conversation between Gilbreath and Regnier, a conversation

Regnier initiated, when analyzed independently in its entirety and in proper context, does

not lend itself to coercion based on any type of imminent or future physical harm or injury.

After the allegedly threatening statements were made, Regnier continued speaking with

Gilbreath for a lengthy time on a variety of subjects and she concluded the conversation

with a cordial farewell—“[a]ll right, Hon. Bye.” Reviewed in its entirety, Gilbreath’s

conversation is mostly an expression of frustration to Regnier regarding Moses and her

family and the dispute with Pemberton. As such, we conclude that section 36.05 of the


                                            10
Texas Penal Code was not a proper basis for finding that Gilbeath “committed the offense

of witness tampering under Texas Penal Code § 36.05 by coercing” Regnier. As such,

to the extent that the trial court’s order of sanctions was based on a finding that Gilbreath

violated section 36.05, the trial court abused its discretion. Our disposition on this theory

notwithstanding, we must continue our analysis to determine if the trial court’s imposition

of sanctions is sustainable under either Rule 215 of the Texas Rules of Civil Procedure

or the trial court’s inherent power.


       RULE 215 OF THE TEXAS RULES OF CIVIL PROCEDURE

       Under Rule 215, a trial court may sanction a party for failing to comply with an

order compelling discovery or for abuse of the discovery process. TEX. R. CIV. P. 215.

Those sanctions include death penalty sanctions—striking a party’s pleadings, dismissing

its action, or rendering a default judgment against the party for abusing the discovery

process. TransAmerican Natural Gas Corp. v. Powell, 811 S.W.2d 913, 918 (Tex. 1991).

(Emphasis added).           In the underlying case, the trial court imposed death penalty

sanctions against Gilbreath in that its order completely prohibits the introduction of any

evidence supporting Gilbreath’s contention that he and Moses were married.


       In the prior order for emergency relief, 4 this court requested that Pemberton file a

response to Gilbreath’s petition for writ of mandamus and address, among other issues,

the trial court’s authority to grant sanctions under Rule 215 for discovery abuse for the

alleged act of tampering with a witness. Pemberton filed his response. Gilbreath filed a

reply to the response noting that Pemberton did not “squarely” address the issue.



       4   In re Gilbreath, 2020 Tex. App. LEXIS 7698, at *7.

                                                    11
       Pemberton argues that section 36.05 “lends helpful guidance and instruction on

the elements of witness tampering . . . .” He concludes that the transcript of the telephone

call between Gilbreath and Regnier shows that Gilbreath “attempted to threaten Regnier

with contempt, hatred, and ridicule on the stand.” What Pemberton fails to address is

how the conversation between Gilbreath and Regnier resulted in any discovery abuse.

There is nothing in the record to indicate that Regnier was noticed for a deposition, that

she was served with interrogatories, or that she was even subject to a subpoena to testify.

There is also no evidence that Gilbreath violated a discovery order or a request for

discovery in any fashion. In his reply to Pemberton’s response, Gilbreath indicates that

none of the provisions of Rule 215 are implicated under the facts of the underlying suit.

Therefore, we agree with Gilbreath and conclude that Rule 215 was an improper basis

on which to award sanctions against him.


       As such, to the extent that the trial court’s order of sanctions was based on a finding

that Gilbreath violated Rule 215 and the sanctions were imposed as a discovery sanction,

the trial court abused its discretion. Again, our disposition on this theory notwithstanding,

we must continue our analysis to determine if the trial court’s imposition of sanctions is

sustainable under the trial court’s inherent power.


       TRIAL COURT’S INHERENT POWER

       “A trial court has inherent power to sanction bad faith conduct [occurring] during

the course of litigation that interferes with administration of justice or the preservation of

the court’s dignity and integrity.” See Onwuteaka v. Gill, 908 S.W.2d 276, 280 (Tex.

App.—Houston [1st Dist.] 1995, no writ). See also Eichelberger v. Eichelberger, 582

S.W.2d 395, 398 (Tex. 1979).        Under its inherent power, a trial court may impose

                                             12
sanctions for conduct that may not be covered by any specific rule or statute; however,

there must be evidence and findings that the alleged conduct significantly interfered with

the court’s legitimate exercise of one of its core powers. See Greiner v. Jameson, 865

S.W.2d 493, 499 (Tex. App.—Dallas 1993, writ denied). Core powers of the judiciary

include hearing evidence, deciding fact issues raised by the pleadings, deciding questions

of law, entering final judgment, and enforcing that judgment. See Island Entm’t, Inc. v.

Castaneda, 882 S.W.2d 2, 5 (Tex. App.—Houston [1st Dist.] 1994, writ denied). A trial

court’s inherent power is not, however, boundless. Brewer, 601 S.W.3d at 718. The

inherent power to sanction is limited by due process, so sanctions must be just and not

excessive. Id.


       As previously noted, Regnier initiated the call to Gilbreath in September 2019,

months before suit was filed. At the time of the call, Regnier was not the subject of any

discovery or any judicial proceedings involving the trial court’s core powers. The first

hearing on the parties’ competing applications for temporary restraining orders occurred

on April 21, 2020. Regnier was not called by either party to testify at that hearing. The

only time she ever testified was at the hearing on the motion for sanctions which was held

on June 10, 2020. Thus, the alleged threats made by Gilbreath against Regnier in

September 2019 could not have significantly interfered with the legitimate exercise of the

trial court’s core powers. Therefore, we conclude the trial court’s inherent power was not

a proper basis on which to award sanctions against Gilbreath. Having addressed and

rejected each theory relied on for the imposition of sanctions, we find the trial court abused

its discretion in ordering the imposition of sanctions in this case.         Our conclusion

pretermits Gilbreath’s remaining issues.


                                             13
       CONCLUSION

       Having found that the trial court’s Order of Sanctions cannot be sustained under

section 36.05 of the Texas Penal Code, Rule 215 of the Texas Rules of Civil Procedure,

or the trial court’s inherent power, we conditionally grant Gilbreath’s petition for writ of

mandamus to vacate the order in its entirety. We will direct the clerk of this court to issue

writ only in the event Judge Smith fails to vacate the August 19, 2020 Order of Sanctions

in its entirety on or before March 8, 2021.


                                                         Per Curiam




                                              14